Citation Nr: 1436765	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  08-39 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent prior to April 20, 2011 for service-connected adjustment disorder with depressed mood.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to April 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in March 2013.  A transcript of the hearing is of record.

The Board denied a disability rating in excess of 30 percent prior to April 20, 2011 for service-connected adjustment disorder with depressed mood in a May 2013 Board decision.  The Veteran appealed this portion of the Board's May 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2014, the Veteran's attorney and a representative of the VA Office of General Counsel, on behalf of the Secretary, filed a Joint Motion for Partial Remand (Joint Motion).  The Court granted the motion in an April 2014 order, vacated the portion of the Board's May 2013 decision that denied a disability rating in excess of 30 percent for adjustment disorder with depressed mood prior to April 20, 2011, and remanded the matter to the Board for action consistent with the Joint Motion.

The Veteran submitted additional evidence that is pertinent to the issue on appeal in July 2014.  He specifically requested that the Board remand his case to the AOJ for review of this additional evidence.  Thereafter, the Veteran's representative asserted that the Veteran waives his right to initial consideration of the evidence by the AOJ in a July 2014 Post-Remand Brief.  Thus, the Board accepts the additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.1304 (2013).





FINDING OF FACT

The preponderance of the shows that prior to April 20, 2011 the Veteran's service-connected adjustment disorder with depressed mood was manifested by occupational and social impairment with reduced reliability and productivity in most areas due to suicidal ideation, chronic depressed mood affecting his ability to function effectively, impaired impulse control, and difficulty adapting to stressful circumstances with no evidence of total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent prior to April 20, 2011 for service-connected adjustment disorder with depressed mood have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran is appealing the initial disability rating assigned by the RO for his service-connected adjustment disorder with depressed mood.  The June 2007 rating decision granted the Veteran's claim of entitlement to service connection and therefore, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in the May 2009 decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2013).  

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The October 2008 statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating mental disorders, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  Therefore, the Veteran was informed of what was needed not only to achieve the next-higher schedular ratings, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The claims file contains the Veteran's service treatment records, private treatment records, VA examinations dated in April 2007 and April 2011, lay statements from the Veteran and a coworker and a transcript of the March 2013 Board hearing.

The VA mental health examination reports dated in April 2007 and April 2011 reflect that the examiners obtained an oral history from the Veteran of his mental health symptoms and evaluated the Veteran.  The examiners documented in detail the claimed and observed symptoms and the effect those symptoms have on his daily life and employment.  It is unclear whether the examiner's reviewed the Veteran's claims file.  When analyzing a claim for an increased disability rating, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Furthermore, the Veteran has not asserted, and the claims file does not show, that the evidence in the claims file would have affected the observations and results of the examiners.  See Mariano v. Principi, 17 Vet. App. 305, 311-12 (2003) (when reviewing the claims file would not affect the observations of an examiner, the failure to review it does not prejudice the claimant).  As such, the Board finds the VA examinations are adequate for rating purposes. 

The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration. 

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.




II.  Criteria and Analysis

The RO granted entitlement to service connection for an adjustment disorder with depressed mood and assigned a 30 percent disability rating in a June 2007rating decision.  The Veteran appeals this decision contending that the disability rating should be higher.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where, as in the instant case, the appeals arise from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Id.  

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (2013).  

The Veteran's service-connected adjustment disorder with depressed mood is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9400 (2013), which evaluates generalized anxiety disorder.  Generalized anxiety disorder is rated pursuant to the General Rating Formula for Mental Disorders.  Id.  Under this rating criteria, a 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is prescribed for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400.  

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is prescribed for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In determining whether the Veteran meets the criteria for a 70 percent rating, the Board must consider whether the Veteran has deficiencies in most of the following areas: work, school, family relations, judgment, thinking, or mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social, and occupational functioning.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, 1994 (DSM-IV) at 44.  GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A GAF score ranging from 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) with no more than slight impairment in social and occupational functioning.  

After a careful review of the evidence, the Board finds that the Veteran's disability picture most closely reflects occupational and social impairment with deficiencies in most areas to include work, family relations, judgment, thinking and mood.  In this regard, the April 2007 VA examination shows that the Veteran's adjustment disorder with depressed mood results in intermittment depressive moods, lack of focus and impaired sleep (primarily frequent awakening).  The examiner observed that the Veteran's affect and mood were abnormal.  His depressed mood occurred as often as 20 times per month with each episode lasting one day.  He had difficulty concentrating due to lack of focus and he required a day minder.  The examiner in April 2007 documented that the effect his symptoms had on his daily function was an inability to fly and he was not deployable.  At the time of the examination, the Veteran was still on active duty with the Air Force.  He reported that his relationship with his supervisor was good and his relations with his co-workers were good.  He also had not lost any time while performing this job.  The examiner determined that the Veteran's thought processes were appropriate, judgment was not impaired, abstract thinking was normal and memory was within normal limits.  

The Veteran asserted that he had a severe reduction in emotional expression and extreme apathy in the June 2007 notice of disagreement.  He had difficulty understanding complex concepts and impairment in short-term memory.  These symptoms led to his voluntary retirement from military service.  He indicated that he was experiencing marital difficulties.  The Veteran also reported that he had an in ability to concentrate and he found it difficult to adapt to stressful circumstances.  See December 2008 substantive appeal.  He would sometimes neglect his hygiene and he had engaged in inappropriate behavior.  The Veteran reported in a March 2013 letter that he was arrested in May 2008 for disorderly conduct following an incident with his wife at that time.  It appears that he accidentally hit his wife in the head during an argument, which indicates that the Veteran was experiencing at least some impairment in impulse control.  See November 2011 Parental Access Evaluation.  The charges were dismissed following court ordered counseling.  He had spent considerable amount of time in therapy developing strategies to address his anxiety and difficulty dealing with stressful circumstances.  The Veteran noted that he suffered from disturbances of motivation and mood.  See December 2008 substantive appeal and March 2013 letter.  A co-worker, who had worked with the Veteran for the past five years, submitted a letter in March 2013.  She observed that the Veteran seemed depressed and did not participate in office extra-curricular activities.  He shared with her his anxiety over his custody disagreement with his ex-wife.  She noted that the Veteran did not meet or discuss his personal or family issues with other co-workers or engage in general "chit chat" with other co-workers.  The co-worker observed that many times at work the Veteran appeared distracted and unable to focus.  An email dated in July 2014 from the Veteran's counselor shows that in August 2007 the Veteran reported feeling physically ill, emotionally distraught and quite hopeless.  They also discussed the Veteran's suicidal thoughts.  She noted that the Veteran was able to work through these feelings and regain a sense of hope.  

The Board observes that the April 2007 VA examination shows that the Veteran's GAF score ranged from 75 to 80.  This was the only GAF score in the record prior to April 20, 2011.  This GAF score reveals that the examiner thought that his symptoms were transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) with no more than slight impairment in social and occupational functioning.  The Board recognizes that while a GAF score may be indicative of a certain level of occupational impairment, it is only one factor in determining the Veteran's degree of disability.  See Bowling v. Principi, 15 Vet. App. 1, 14 (2001).  In this case, the GAF score provided in the April 2007 VA examination is not consistent with the overall severe disability picture provided by the evidence of record from the Veteran's lay statements, statements from a co-worker and private treatment records and the Board does not accord it as much weight as the other evidence of record.  

The evidence shows that the Veteran's symptoms of service-connected adjustment disorder with depressed mood does not more closely approximate a disability rating in excess of 70 percent prior to April 20, 2011 as this disability did not result in total occupational and social impairment.  Specifically, the evidence reveals that the Veteran was employed full time prior to April 20, 2011.  His adjustment disorder with depressed mood resulted in some deficiencies in work as it caused him to take time off work, he had to use a day minder, he had difficulty focusing on his work and he did not socialize with his co-workers.  Nonetheless, there is no evidence to suggest total occupational impairment.  Furthermore, the Veteran had a good relationship with children, brother and mother.  The Veteran did not displayed any signs of gross impairment in thought processes or communication, persistent delusions or hallucinations, disorientation to time or place, memory loss for names of close relatives, own occupation or own name, or grossly inappropriate behavior.  Although the Veteran experienced suicidal ideation prior to April 20, 2011, there is no evidence that he had any specific intent to harm himself.  The evidence of record shows that the Veteran was not in persistent danger of hurting himself or others.  Furthermore, he was able to perform activities of daily living.  

In sum, the Veteran's adjustment disorder with depressed mood results in occupational and social impairment with deficiencies in work, family relations, judgment, thinking, and mood due to continuous depression, suicidal ideation, impaired impulse control and difficulty adapting to stressful situations.  Therefore, the Board finds that the Veteran's symptoms are more analogous to a 70 percent disability rating prior to April 20, 2011.  

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected adjustment disorder with depressed mood is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected mental health disorder with the established criteria found in the rating schedule for a mental disorder shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  There is no evidence in the record, including statements by the Veteran, that his adjustment disorder with depressed mood has caused marked interference with his ability to be employed during the appeal period that is not already contemplated in the rating criteria.  Furthermore, the evidence does not show that the Veteran's adjustment disorder with depressed mood has necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability; either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the record shows that the Veteran was gainfully employed prior to April 20, 2011.  Accordingly, a claim for TDIU has not been raised.





							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial disability rating of 70 percent prior to April 20, 2011 for service-connected adjustment disorder with depressed mood is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


